710 S.E.2d 124 (2011)
289 Ga. 135
In The Matter of Edward C. HENDERSON, Jr.
No. S11Y0548.
Supreme Court of Georgia.
April 18, 2011.
Paula J. Frederick, General Counsel, Jonathan Winslow Hewett, Assistant General Counsel, for State Bar of Georgia.
PER CURIAM.
This disciplinary matter is before the Court on the petition for voluntary discipline filed by Edward C. Henderson, Jr. (Bar No. 345301) in which he seeks the imposition of a one-year suspension.
Henderson, who has been a member of the Bar since 1993, represented clients in three separate personal injury actions. He admits that in connection with his representation of his clients in each matter, he received settlement funds on behalf of his clients, but failed to timely pay the portions owing to the clients or to pay other expenses. Instead he used the funds for his personal use. With respect to two of the representations, he failed to deposit the funds in his attorney trust account and in one matter he failed to timely comply with a court order directing that he disburse the funds. Additionally, he failed to communicate with his clients about the disbursements and his failure to make the remaining disbursements. He has since paid the disbursements owing in two of the matters, but he has not finalized disbursements totaling $28,028 in one matter. Those disbursements were scheduled to be made by February 15, 2011.
By this conduct Henderson admits that he has violated Rules 1.3, 1.4, 1.15(I)(a), (b), 1.15(II)(a), (b), and 8.4(a)(4), (a)(5). The maximum sanction for a violation of Rule 1.4 is a public reprimand and the maximum sanction for the remaining violations is disbarment. In mitigation, Henderson offers that he has cooperated in the disciplinary process by filing the petition for voluntary discipline, he regrets violating the disciplinary rules, he expresses his sincere remorse, and he has no prior disciplinary record. He states that the appropriate sanction is a suspension of one to two years and asks for the imposition of a one-year suspension.
The State Bar has responded that it cannot support the petition where Henderson has not yet made the final disbursements in connection with the final representation. We agree. Until Henderson has demonstrated that he has made the final disbursements owing, this Court will not entertain the petition. Therefore, the Court hereby rejects the petition for voluntary discipline.
Petition for voluntary discipline rejected.
All the Justices concur.